Citation Nr: 1613107	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  15-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for prostate cancer and, if so, whether service connection is warranted.

2.  Entitlement to service connection for depression, secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In a March 2013 rating decision, the RO denied reopening a claim for service connection for prostate cancer, status post prostatectomy.  In a January 2014 rating decision, the RO continued denying the reopening of the prostate cancer claim, and also denied service connection for depression.  This matter is currently under the jurisdiction of the RO in Seattle, Washington.

In February 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final, September 2010 RO decision denied the initial claim for service connection for prostate cancer; the RO found that the Veteran had not been exposed to Agent Orange.  

2.  The evidence associated with the claims file since the September 2010 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer.  

3.  Resolving all doubt in favor of the Veteran, he has prostate cancer related to in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  The September 2010 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Prostate cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen and grant service connection for prostate cancer herein constitutes complete grants of the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

I. New and Material Evidence Claim

The Veteran contends that his prostate cancer developed due to Agent Orange exposure in service.  

In the September 2010 decision, the RO determined that the evidence of record did not support finding that the Veteran had been exposed to Agent Orange in service. 

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The Veteran filed a notice of disagreement as to the September 2010 rating decision, but did not perfect his appeal following the issuance of a June 2012 statement of the case.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as, the Veteran did not submit any pertinent evidence prior to the expiration of the appeal period.  The AOJ received no evidence pertaining to this claim prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the Veteran's petition to reopen the claim in December 2012.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 2012 claim, the Veteran provided lay statements, from both himself and others, as to purported in-service Agent Orange exposure.  He also submitted medical evidence documenting treatment for such disorder and medical opinion evidence finding that the Veteran had prostate cancer due to in-service Agent Orange exposure.  (May 2013 medical opinion of Dr. T.H.).   

The Board concludes that the new lay and medical evidence of record constitutes evidence of Agent Orange exposure in service, which was a basis for the previous denial.  The additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim when considered with the old evidence.  The claim for entitlement to service connection for prostate cancer is reopened. 




II. Prostate Cancer Service Connection Claim

The Veteran contends that he developed prostate cancer due to Agent Orange exposure during service.  

A.  Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

B.  Factual Background and Analysis

The Veteran has a current diagnosis of prostate cancer.  (May 2013 Oregon Health and Science University medical record).  As such, the question before the Board is whether it is etiologically related to service.  

The Veteran has provided several statements attesting to exposure to Agent Orange.  For example, the Veteran has indicated serving all over Korea, to include around the Korean demilitarized zone (DMZ).  (Veteran's lay statement dated February 2012, July 2013 statement from Veteran's representative).  

Effective February 24, 2011, a Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Prostate cancer is among the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309(e).

The Board finds that the Veteran's reports regarding his service are generally consistent with the Veteran's duties in Korea, which occurred during a time herbicides are known to have been applied.  (May 1972 performance report for the period of June 1970 to March 1971, military personnel records).  

Crucially, in May 2013, the Veteran's private physician, Dr. T.H., determined that the Veteran lacked significant risk factors to explain his elevated risk to prostate cancer.  As such, Dr. T.H. ultimately opined that the Veteran's prostate cancer "is more likely than not...related to agent orange exposure in the past."  The Board finds it very significant that Dr. T.H. ruled out all other significant risk factors in regard to the likely etiology of the Veteran's prostate cancer.  Thus, while there is no definitive proof that the Veteran was in fact exposed to herbicides in service, given the place, type, and circumstances of his service, the fact that he is diagnosed with a disease associated with herbicide exposure, and the fact that all other significant risk factors have been ruled out, places the case at least in relative equipoise on the question of whether the Veteran's prostate cancer is due to in-service herbicide exposure.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's prostate cancer is due to in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(d) (2015).  Accordingly, the Board finds that service connection for prostate cancer is warranted.

	
ORDER

Service connection for prostate cancer is granted.

	

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to his claim for service connection for depression, in February 2013, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain medical treatment records from T.A.M., MA, LPC.  Those records do not appear to have been properly requested or obtained.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any non-VA healthcare provider who has treated him for depression - including T.A.M., MA, LPC (February 2013 VA Form 21-4142).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been requested, the AOJ/AMC should perform any additional evidence it deems warranted, to possibly include obtaining a VA examination to determine whether the Veteran currently has depression that was caused or aggravated by his service-connected prostate cancer.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


